 
Exhibit 10.2
 

          (Freddie Mac Logo) [f71327fmlogo2c.gif]   CORPORATE POLICY    


 
Subject:  Severance — Officers
 
Policy Number:  3-254.1
 
Control Point:  Director — Employee Relations
 
Approval Authority:  EVP — Human Resources
 
Signature:  /s/ Paul George               
                         Paul George
 
Summary of this Policy
 
This policy sets forth the eligibility requirements and amount of Severance Pay
available to Eligible Officers. Defined terms are italicized. Please see
Appendix A for definitions. Further details can be found in Freddie Mac’s
Severance Plan Summary Plan Description.
 

I.   Under what circumstances is Severance Pay provided?

 
Freddie Mac provides Severance Pay to a Severance Eligible Officer pursuant to
the terms of this Policy. In addition, in the event an employee becomes a
Severance Eligible Officer as a result of a Reduction in Force, Freddie Mac also
provides Notice Pay, even if the Severance Eligible Officer does not sign an
agreement and release of claims.
 
A Severance Eligible Officer’s employment is terminated as of the Separation
Date. Such former officer’s eligibility to receive any benefit from or to
continue participation in other plans maintained by the company is governed by
the terms and provisions of those plans.
 
In addition, the provision of Severance Pay to a Severance Eligible Officer is
subject to the approval of Freddie Mac’s regulator.
 

II.   What procedures are followed to determine severance eligibility?

 
Business-area management will submit to their respective Human Resources
Business Partner (“HRBP”) for review any proposed termination of employment
(including any proposed voluntary separation that could result in Severance Pay)
or proposed offer of Comparable Employment prior to discussing the same with the
impacted officer. The Director of Employee Relations in the Human Resources
Division determines whether the employee is a Severance Eligible Officer, and
interprets and applies this policy.
 
Employee Relations, after consulting with the HRBP, the Legal Division, and
possibly business-area management, also determines whether a job position to be
offered to an Eligible Officer is Comparable Employment. Eligible Officers will
be evaluated for Comparable Employment, if at all, based on criteria including
(but not limited to) their historical performance ratings and management’s
assessment of relative skills.
 
After Employee Relations determines that the employee is a Severance Eligible
Officer, business-area management provides Notice to the Severance Eligible
Officer. Business-area management will give Notice in advance of the





--------------------------------------------------------------------------------



 



          (Freddie Mac Logo) [f71327fmlogo2c.gif]   CORPORATE POLICY    


 
Separation Date, if at all, to the extent that advance notification is
consistent with business circumstances or required by law.
 
Business-area management, after consulting with the HRBP, also establishes the
Separation Date of a Severance Eligible Officer.
 

III.   What is required for a Severance Eligible Officer to receive Severance
Pay?

 
As a condition of receiving Severance Pay, a Severance Eligible Officer must
sign an agreement and release of claims. Freddie Mac has exclusive discretion to
determine what terms will be included within the agreement and release of
claims. Among other things, the agreement and release of claims may contain
provisions related to the following:
 

  •  Full release of claims     •  Non-participation in claims against Freddie
Mac     •  Notice of receipt of subpoenas     •  Treatment of confidential
information     •  Non-competition     •  Non-solicitation of Freddie Mac
employees     •  Notice of future employment     •  Return of Freddie Mac
property     •  Non-disparagement     •  Obligation to reasonably cooperate    
•  Damages in the event of breach     •  Preclusion and/or restriction from
future Freddie Mac employment

 
Business-area management may require an Eligible Officer to provide services to
Freddie Mac up to and including the Separation Date as a condition of receiving
Severance Pay.
 
If a Severance Eligible Officer does not receive two-weeks of advance Notice of
his/her Separation Date from Freddie Mac, and does not execute an agreement and
release of claims proffered by the company, then the officer will receive Pay in
Lieu of Notice for the two-week period following the date of Notice, and will
receive no Severance Pay.
 

IV.   How long is the Severance Period of a Severance Eligible Officer?

 
The Severance Period of a Severance Eligible Officer is as specified in the
Restrictive Covenant and Confidentiality Agreement between the Severance
Eligible Officer and Freddie Mac. If the Severance Eligible Officer is entitled
to receive Notice Pay, then his/her Severance Period shall be the Severance
Period specified in the Restrictive Covenant and Confidentiality Agreement,
minus the number of days of Notice Pay he/she is entitled to receive. In no
event will a Severance Eligible Officer receive less than four weeks of
Severance Pay in addition to Notice Pay.
 

Policy 3-254.1 dated July 16, 2010 2





--------------------------------------------------------------------------------



 



          (Freddie Mac Logo) [f71327fmlogo2c.gif]   CORPORATE POLICY    


 

V.   How does a Severance Eligible Officer receive his/her Severance Pay?

 
A Severance Eligible Officer has the option of receiving his/her Severance Pay
in periodic payments over the specified Severance Period coinciding with Freddie
Mac’s standard payroll procedures. Alternatively, the Severance Eligible Officer
may receive his/her Severance Pay in a Lump Sum. If the Severance Eligible
Officer elects periodic payments, he/she may be eligible to continue his/her
participation in certain benefits plans at a reduced cost, in accordance with
the terms of those plans.
 
If a former officer receiving Severance Pay dies before receiving his/her entire
Severance Pay, then Freddie Mac will pay the balance to the former employee’s
estate or personal representative.
 

VI.   When does a Severance Eligible Officer have to elect Lump Sum or Periodic
Payments?

 
A Severance Eligible Officer must elect whether to receive his/her Severance Pay
in a Lump Sum or in periodic payments by the date he/she signs the required
agreement and release of claims. Failure to make an election upon execution of
the agreement and release of claims will result in the Severance Eligible
Officer receiving his/her Severance Pay in a Lump Sum.
 

VII.   When does Severance Pay begin?

 
Severance Pay will be paid in accordance with the company’s standard payroll
practices, and will begin within 30 days after 1) the company’s receipt of the
Severance Eligible Officer’s properly executed agreement and release of claims,
2) if applicable, expiration of the revocation period specified in the agreement
and release of claims, and (3) (applicable only to Specified Employees) six
months has elapsed since the Separation Date.
 
If the consideration period noted in the agreement and release of claims extends
beyond the Separation Date and the company has not received the Severance
Eligible Officer’s properly executed agreement and release of claims as of the
Separation Date, the company will place the Severance Eligible Officer on unpaid
Leave of Absence until (1) receipt of the properly signed agreement and release
of claims or (2) the end of the consideration period (whichever comes first).
 
Failure by a Severance Eligible Officer to submit a properly executed agreement
and release of claims within the time period specified in such agreement will
result in the proffered agreement and release of claims being withdrawn by the
company.
 

VIII.   What happens to Severance Pay upon re-employment by Freddie Mac?

 
If a former officer receiving Severance Pay is re-employed by Freddie Mac before
the end of the Severance Period, the former officer will forfeit any remaining
unpaid Severance Pay. If the former officer received his/her Severance Pay as a
Lump Sum, and becomes re-employed by Freddie Mac before the end of what would
have been the Severance Period, Freddie Mac reserves the right to require that
some or all of the Severance Pay be repaid as a condition of re-employment.
 

IX.   Restriction on Specified Employees.

 
If a Severance Eligible Officer is a Specified Employee, then he/she will not
begin receiving his/her Severance Pay until six (6) months following his/her
Separation Date, consistent with Treas. Reg. § 1.409A-3(g)(2), or any successor
thereto. If the Severance Eligible Officer elected to receive his/her Severance
Pay in periodic payments within the required
 

Policy 3-254.1 dated July 16, 2010 3





--------------------------------------------------------------------------------



 



          (Freddie Mac Logo) [f71327fmlogo2c.gif]   CORPORATE POLICY    


 
election period, then he/she shall receive six months of Severance Pay in a Lump
Sum upon the expiration of the six-month wait period, and then will receive the
balance of his/her Severance Pay in periodic payments according to the company’s
standard payroll procedures.
 

X.   Where can officers find additional information about Freddie Mac’s
severance plan?

 
Officers may find additional information about the company’s severance plan in
Freddie Mac’s Severance Plan Summary Plan Description.
 

XI.   Reservation of Rights

 
Freddie Mac reserves the right to amend or terminate this Policy or any of its
provisions at any time for any reason in its sole discretion without giving rise
to legal liability. Nothing in this Policy is intended nor shall be interpreted
to create a contract of employment or alter the at-will employment relationship
that otherwise may exist between Freddie Mac and such employee, or otherwise
limit the discretion of either Freddie Mac or such employee to terminate the
employment relationship at any time for any reason.
 
Effective Date: July 16, 2010
 
o New
x Replaces Policy 3-254.1 dated August 17, 2009 o Reviewed by Legal or
Determined that No Legal Review Necessary
 
Appendix A Definitions
 
Comparable Employment
 
Comparable Employment will be assessed on a case-by-case basis. Exact criteria
the company will use include each of the following, all of which must be met for
the position to be deemed comparable.
 

  •  The content of the job to which the employee may be assigned. To be
comparable, the new position must require substantially the same skill set and
technical knowledge.     •  The commuting distance associated with the new
position. To be comparable, the new position must not increase the commuting
distance for the employee by more than 50 miles each way, or increase the
commuting distance for the employee such that the total commuting distance
exceeds 90 miles each way.     •  To be comparable, the employee’s base salary
must not decrease by more than 10%.

 
Eligible Officer
 
An employee who is appointed by Freddie Mac as an officer of the company.
 
Gross Misconduct
 
The occurrence or existence of any of the following:
 

Policy 3-254.1 dated July 16, 2010 4





--------------------------------------------------------------------------------



 



          (Freddie Mac Logo) [f71327fmlogo2c.gif]   CORPORATE POLICY    


 

  •  Recurrent or flagrant insubordination related to core job duties and
responsibilities;     •  Stealing property belonging to Freddie Mac, another
employee, or other theft in connection with employment;     •  Committing fraud,
including computer fraud;     •  Willfully destroying property;     • 
Inflicting bodily harm on another employee, threatening another employee with a
weapon, or conviction (including any plea of nolo contendere) of a crime;     • 
Committing harassment;     •  Engaging in discriminatory behavior;     • 
Engaging in dishonesty, including failure to cooperate fully, promptly and
truthfully in an investigation;     •  Recurring or habitual tardiness or
absenteeism which has resulted in a written reprimand;     •  Intentionally
disclosing or intentionally misusing Confidential Information (as that term is
defined in Freddie Mac policy, Code of Conduct, or applicable restrictive
covenant and/or confidentiality agreement between the employee and Freddie Mac);
    •  Negligently disclosing or negligently misusing Confidential Information
(as that term is defined in Freddie Mac policy, Code of Conduct, or applicable
restrictive covenant and/or confidentiality agreement between the employee and
Freddie Mac) resulting in a significant adverse impact on Freddie Mac or on the
business of Freddie Mac; or     •  A material breach of any provision of any
written policy of Freddie Mac required by law or established to maintain
compliance with applicable legal or regulatory requirements.

 
Loss of Confidence
 
Determination by senior executive management in its sole discretion that it no
longer maintains a high level of confidence in an Eligible Officer’s decisions,
judgment and/or conduct.
 
Lump Sum
 
The payment to a Severance Eligible Officer of the entire amount of Severance
Pay in the form of a single payment, minus lawful deductions (rather than
periodic payments over the span of the Severance Period).
 
Notice
 
Oral or written communication from business-area management or an HRBP to a
Severance Eligible Officer about the termination of the officer’s employment,
Separation Date, terms of the proffered agreement and release of claims, and
expectations concerning his/her continued provision of services to Freddie Mac
during the period between the Notice and the Separation Date.
 
Notice Pay
 
The dollar amount of pay based on the number of days of continued pay required
by applicable federal and/or state law upon triggering events, such as group
layoffs that occur within a legally defined period of time. Laws that would
trigger Notice Pay include, but are not limited to, the federal Worker
Adjustment and Retraining Notification (“WARN”) Act.
 

Policy 3-254.1 dated July 16, 2010 5





--------------------------------------------------------------------------------



 



          (Freddie Mac Logo) [f71327fmlogo2c.gif]   CORPORATE POLICY    


 
Pay in Lieu of Notice
 
If a Severance Eligible Officer does not receive two-weeks of advance Notice of
his/her Separation Date from Freddie Mac, and does not execute an agreement and
release of claims proffered by the company, then the employee will receive pay
for the two-week period following the date of Notice, and will receive no
Severance Pay.
 
Position Elimination
 
Loss of job due to company reorganization or job abolishment.
 
Reduction in Force
 
An elimination of a certain minimum number of jobs that occurs within a defined
time-period and triggers a requirement to pay Notice Pay. Laws that would
require Notice Pay include (but are not limited to) the federal WARN Act.
 

Policy 3-254.1 dated July 16, 2010 6





--------------------------------------------------------------------------------



 



          (Freddie Mac Logo) [f71327fmlogo2c.gif]   CORPORATE POLICY    


 
Senior Executive Officer
 
An employee who is appointed by Freddie Mac to be employed in the position of
Senior Vice President or above of the company.
 
Separation Date
 
The last date on which a Severance Eligible Officer is considered an active
employee with Freddie Mac; also known as the Termination Date.
 
Severance Eligible Officer
 
An Eligible Officer whose position is eliminated due to a Position Elimination,
Reduction in Force, or Loss of Confidence.
 
An Eligible Officer is not a Severance Eligible Officer if such employee:
 

  •  at the time of Notice is classified as a temporary employee pursuant to
Policy 3-221, Worker Classifications (as may be amended, replaced or
redesignated from time to time);     •  is terminated for engaging in Gross
Misconduct;     •  is regularly scheduled to work fewer than twenty (20) hours
per week as of his/her receipt of Notice;     •  is on “Leave of Absence” status
as defined in Policy 3-236, Other Excused Absences (as may be amended, replaced
or redesignated from time to time) for thirty (30) or more calendar days as of
his/her receipt of Notice unless otherwise provided by law;     •  fails to
provide services to Freddie Mac in accordance with the Notice;     •  resigned
employment as a result of a new assignment or reporting relationship;     • 
received a written offer of employment from a Successor, which is an entity that
acquires (through consolidation, reorganization, transfer, sublease, assignment
or otherwise) all or substantially all of the business or assets of any business
unit of Freddie Mac, or an entity that contracts with Freddie Mac to perform
activities of the business unit in which the employee is assigned
contemporaneous with the commencement of the contractual relationship; or     • 
received a written offer of Comparable Employment from Freddie Mac.

 
In addition, an Eligible Officer who serves as a Senior Executive Officer is not
a Severance Eligible Officer unless the company’s regulator approves payment of
severance pay, and the amount thereof, to such Senior Executive Officer at the
time of termination.
 
Severance Pay
 
The dollar amount that will be paid to a Severance Eligible Officer pursuant to
the terms of this Policy. Severance Pay is equal to the Severance Eligible
Officer’s base salary (not including items such as overtime, bonus, retention
payments, and/or commissions) as of the Separation Date that would normally be
paid over the length of time designated as the Severance Period, minus lawful
deductions. Alternatively, Severance Pay may be paid in the form of a Lump Sum.
 

Policy 3-254.1 dated July 16, 2010 7





--------------------------------------------------------------------------------



 



          (Freddie Mac Logo) [f71327fmlogo2c.gif]   CORPORATE POLICY    


 
Severance Period
 
The length of the Severance Period is as specified in the Restrictive Covenant
and Confidentiality Agreement between the Severance Eligible Officer and the
company. The Severance Period begins the day following the Separation Date.
 
Specified Employee
 
A Severance Eligible Officer who is identified by Freddie Mac in its sole
discretion as of the Separation Date as a “specified employee” as defined in
Treas. Reg. § 1.409A-1(i), or any successor thereto, and whose Severance Pay is
determined by Freddie Mac to be subject to section 409A of the Internal Revenue
Code.
 

Policy 3-254.1 dated July 16, 2010 8

